DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02 June 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 02 March 2021.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant’s arguments with respect to the previously set forth rejection under 35 U.S.C. 102(a)(2) of independent claims 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record of the aforementioned claims for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 3 is objected to because of the following informalities: on line 4, it appears Applicant intended “environmental data” to read --the environmental data--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on lines 1-2, it appears Applicant intended “determining optimal driving conditions” to read --determining the optimal driving conditions--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: on lines 4-5, it appears Applicant intended “environmental data” to read --the environmental data--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation "the autonomous vehicle profile" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the autonomous vehicle profile” (singular) of the controlled autonomous vehicle of claim 3 is the same as or different than the autonomous vehicle profiles (plural) of the one or more vehicle within a network of claim 1.  This raises a further issue of clarity regarding whether the controlled autonomous vehicle of the claims is the same as the one or more vehicles within the network.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “autonomous vehicle profile” of claim 3 is different than those profiles previously established in claim 1.  As such, claim 3 is understood as reciting --determining an autonomous vehicle profile for the autonomous vehicle based on the driving date and the environmental data.”
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the autonomous vehicle profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the autonomous vehicle profile” (singular) of the controlled autonomous vehicle of claim 4 is the same as or different than the autonomous vehicle profiles (plural) of the one or more vehicle within a network of claim 1.  This raises a further issue of clarity regarding whether the controlled autonomous vehicle of the claims is the same as the one or more vehicles within the network.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “autonomous vehicle profile” of claim 4 is different than those profiles previously established in claim 1.  As such, claim 4 is understood as reciting --polling the autonomous vehicle to upload an autonomous vehicle profile for the autonomous vehicle at preset time intervals.”
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the autonomous vehicle profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the autonomous vehicle profile” (singular) of claim 7 is the same as or different than the autonomous vehicle profiles (plural) of the one or more vehicle within a network of claim 1.   Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “autonomous vehicle profile” of claim 7 corresponds to at least one of an autonomous vehicle profile of the controlled autonomous vehicle or the autonomous vehicle profiles of the one or more vehicles in the network previously established in claim 1.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the autonomous vehicle profile" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the autonomous vehicle profile” (singular) of the controlled autonomous vehicle of claim 13 is the same as or different than the autonomous vehicle profiles (plural) of the one or more vehicle within a network of claim 11.  This raises a further issue of clarity regarding whether the controlled autonomous vehicle of the claims is the same as the one or more vehicles within the network.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “autonomous vehicle profile” of claim 13 is different than those profiles previously established in claim 11.  As such, claim 13 is understood as reciting --determining an autonomous vehicle profile for the autonomous vehicle based on the driving date and the environmental data.”
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "the autonomous vehicle profile" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the autonomous vehicle profile” (singular) of the controlled autonomous vehicle of claim 14 is the same as or different than the autonomous vehicle profiles (plural) of the one or more vehicle within a network of claim 11.  This raises a further issue of clarity regarding whether the controlled autonomous vehicle of the claims is the same as the one or more vehicles within the network.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “autonomous vehicle profile” of claim 14 is different than those profiles previously established in claim 11.  As such, claim 14 is understood as reciting --poll the autonomous vehicle to upload an autonomous vehicle profile for the autonomous vehicle at preset time intervals.”
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the autonomous vehicle profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the autonomous vehicle profile” (singular) of claim 17 is the same as or different than the autonomous vehicle profiles (plural) of the one or more vehicle within a network of claim 11.   Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “autonomous vehicle profile” of claim 17 corresponds to at least one of an autonomous vehicle profile of the controlled autonomous vehicle or the autonomous vehicle profiles of the one or more vehicles in the network previously established in claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 11-13, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jiang et al. (U.S. Publication No. 2018/0107942 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Jiang discloses a method for controlling an autonomous vehicle (see at least: Jiang, Abstract), the method comprising: 
identifying, using processing circuitry, a trend for the autonomous vehicle based on autonomous vehicle profiles associated with one or more vehicles within a network (see at least: Jiang, Paragraphs [0003]-[0004], [0018]-[0019], [0033]-[0038]); 
identifying optimal driving conditions for the autonomous vehicle based on the trend (see at least: Jiang, Paragraphs [0021], [0038]-[0039]); and 
controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: Jiang, Paragraphs [0054]-[0056]).

Regarding Claim 2:
Jiang discloses the method of claim 1, wherein the trend is identified using machine learning techniques (see at least: Jiang, Paragraphs [0018], [0051]).

Regarding Claim 3:
Jiang discloses the method of claim 1, further comprising: 
acquiring driving data and environmental data from the autonomous vehicle (see at least: Jiang, Paragraphs [0026], [0033], [0035]-[0037]); and 
determining the autonomous vehicle profile based on the driving data and environmental data (see at least: Jiang, Paragraphs [0033]-[0037]).

Regarding Claim 7:
Jiang discloses the method of claim 1, wherein the autonomous vehicle profile includes at least one of braking system activation data, stability control activation data, distance between front vehicle parameterization, and environmental conditions (see at least: Jiang, Paragraphs [0033]-[0037], [0052]).

Regarding Claim 8:
Jiang discloses the method of claim 1, wherein determining optimal driving conditions includes: identifying a target distance between two autonomous vehicles (see at least: Jiang, Paragraphs [0039], [0053]).

Regarding Claim 11:
Jiang discloses a system for controlling an autonomous vehicle (see at least: Jiang, Abstract), the system comprising: 
a network connecting one or more vehicles (see at least: Jiang, Paragraph [0034]); and 
processing circuitry (see at least: Jiang, Paragraphs [0030], [0042], [0063]-[0064]) configured 
to identify a trend for the autonomous vehicle based on autonomous vehicle profiles associated with the one or more vehicles (see at least: Jiang, Paragraphs [0003]-[0004], [0018]-[0019], [0033]-[0038]), 
identify optimal driving conditions for the autonomous vehicle based on the trend (see at least: Jiang, Paragraphs [0021], [0038]-[0039]), and 
control one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: Jiang, Paragraphs [0054]-[0056]).

Regarding Claim 12:
Jiang discloses the system of claim 11, wherein the trend is identified using machine learning techniques (see at least: Jiang, Paragraphs [0018], [0051]).

Regarding Claim 13:
Jiang discloses the system of claim 11, wherein the processing circuitry is further configured to: 
acquire driving data and environmental data from the autonomous vehicle (see at least: Jiang, Paragraphs [0026], [0033], [0035]-[0037]); and 
determine the autonomous vehicle profile based on the driving data and environmental data (see at least: Jiang, Paragraphs [0033]-[0037]).

Regarding Claim 17:
Jiang discloses the system of claim 11, wherein the autonomous vehicle profile includes at least one of braking system activation data, stability control activation data, distance between front vehicle parameterization, and environmental conditions (see at least: Jiang, Paragraphs [0033]-[0037], [0052]).

Regarding Claim 18:
Jiang discloses the system of claim 11, wherein the processing circuitry is further configured to: identify a target distance between two autonomous vehicles (see at least: Jiang, Paragraphs [0039], [0053]).

Regarding Claim 20:
Jiang discloses a non-transitory computer readable medium storing computer-readable instructions therein which when executed by a computer cause the computer to perform a method for controlling an autonomous vehicle (see at least: Jiang, Abstract, and Paragraphs [0042], [0068], [0079]), the method comprising: 
identifying a trend for the autonomous vehicle based on autonomous vehicle profiles associated with one or more vehicles within a network (see at least: Jiang, Paragraphs [0003]-[0004], [0018]-[0019], [0033]-[0038]); 
identifying optimal driving conditions for the autonomous vehicle based on the trend (see at least: Jiang, Paragraphs [0021], [0038]-[0039]); and 
controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: Jiang, Paragraphs [0054]-[0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0107942 A1) as applied to claims 1 and 11, respectively, above, and further in view of Lu et al. (U.S. Publication No. 2020/0213581 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 4:
Jiang discloses the method of claim 1, further comprising: uploading the autonomous vehicle profile to a remote server (see at least: Jiang, Paragraphs [0053]), but does not appear explicit in that the uploading includes polling the autonomous vehicle to upload the autonomous vehicle profile at preset time intervals.  Similar to Jiang, Lu teaches an invention in which a server is in communication with a group of vehicles, including at least one autonomous vehicle, and further teaches polling the autonomous vehicle to upload information about the autonomous vehicle at preset time intervals (see at least: Lu, Paragraphs [0160]-[0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the polling technique taught by Lu in the invention of Liang.  A person of ordinary skill in the art would have been motivated to do so because it would have reduced communication bandwidth by having the autonomous vehicle upload its profile at predetermined intervals instead of continuously uploading this information.  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included the autonomous vehicle continuously uploading its profile without a polling request, the autonomous vehicle uploading its profile at regular intervals without a polling request, or the autonomous vehicle uploading its profile in response to a request, with the request being at preset time intervals as taught by Lu.  If pursuing the known options leads to the anticipated success of retrieving sufficient information for determining a driving style in a location as required by Jiang, then it is likely the product not of innovation of ordinary skill and common sense.

Regarding Claim 14:
Jiang discloses the system of claim 11, wherein the processing circuitry is further configured to: receive, at a remote server, an upload of the autonomous vehicle profile (see at least: Jiang, Paragraphs [0053]), but does not appear explicit in that the autonomous vehicle is polled to upload the autonomous vehicle profile at preset time intervals.  Similar to Jiang, Lu teaches an invention in which a server is in communication with a group of vehicles, including at least one autonomous vehicle, and further teaches having the server poll the autonomous vehicle to upload information about the autonomous vehicle at preset time intervals (see at least: Lu, Paragraphs [0160]-[0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the polling technique taught by Lu in the invention of Liang.  A person of ordinary skill in the art would have been motivated to do so because it would have reduced communication bandwidth by having the autonomous vehicle upload its profile at predetermined intervals instead of continuously uploading this information.  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included the autonomous vehicle continuously uploading its profile without a polling request, the autonomous vehicle uploading its profile at regular intervals without a polling request, or the autonomous vehicle uploading its profile in response to a request, with the request being at preset time intervals as taught by Lu.  If pursuing the known options leads to the anticipated success of retrieving sufficient information for determining a driving style in a location as required by Jiang, then it is likely the product not of innovation of ordinary skill and common sense.

Claims 5-6, 9-10, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0107942 A1) as applied to claims 1 and 11, respectively, above, and further in view of Bielby (U.S. Publication No. 2019/0287392 A1).

Regarding Claim 5:
Jiang discloses the method of claim 1, but does not appear explicit that the method further comprises:  
receiving from the autonomous vehicle a request for additional information; 
retrieving the requested additional information from a database; and 
outputting the requested additional information to the autonomous vehicle.
Similar to Jiang, Bielby teaches an invention having vehicles, including an autonomous vehicle, in a network, and having the autonomous vehicle be controlled based on driving style(s) of another vehicle (see at least: Bielby, Abstract and Paragraphs [0001]-[0002]).  Bielby teaches receiving from the autonomous vehicle a request for additional information; retrieving the requested additional information from a database; and outputting the requested additional information to the autonomous vehicle (see at least: Bielby, Paragraph [0049]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bielby in the invention of Jiang.  One would have been motivated to do so because it would have further improved safety and driving experience of the autonomous vehicle based on the driving style of a surrounding vehicle (see at least: Bielby, Paragraphs [0001], [0023]).

Regarding Claim 6:
Modified Jiang teaches the method of claim 5, wherein the request includes a license plate indicia (see at least: Bielby, Paragraph [0049]).

Regarding Claim 9:
Jiang discloses the method of claim 1, but does not appear explicit that the method further comprises:  
acquiring from a first vehicle data including at least one of a vehicle speed, a vehicle weight, a tire pressure status, and a maximum braking gravity; and 
outputting to a second vehicle the data, wherein the second vehicle is trailing the first vehicle.
Similar to Jiang, Bielby teaches an invention having vehicles, including an autonomous vehicle, in a network, and having the autonomous vehicle be controlled based on driving style(s) of another vehicle (see at least: Bielby, Abstract and Paragraphs [0001]-[0002]).  Bielby teaches:
acquiring from a first vehicle data including at least one of a vehicle speed, a vehicle weight, a tire pressure status, and a maximum braking gravity (see at least: Bielby, Paragraphs [0031]-[0035]); and 
outputting to a second vehicle the data, wherein the second vehicle is trailing the first vehicle (see at least: Bielby, Paragraphs [0038], [0059], [0068]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bielby in the invention of Jiang.  One would have been motivated to do so because it would have further improved safety and driving experience of the autonomous vehicle based on the driving style of a surrounding vehicle (see at least: Bielby, Paragraphs [0001], [0023]).

Regarding Claim 10:
Modified Jiang teaches the method of claim 9, further comprising: 
analyzing the data (see at least: Bielby, Paragraphs [0035], [0043]-[0044]); and 
increasing a target distance between the first vehicle and the second vehicle when the data indicates that the first vehicle has a high braking capability (see at least: Bielby, Paragraphs [0026], [0054], [0056], [0064]).

Regarding Claim 15:
Jiang discloses the system of claim 11, but does not appear explicit in that the processing circuitry is further configured to: 
receive from the autonomous vehicle a request for additional information; 
retrieve the requested additional information from a database; and 
output the requested additional information.
Similar to Jiang, Bielby teaches an invention having vehicles, including an autonomous vehicle, in a network, and having the autonomous vehicle be controlled based on driving style(s) of another vehicle (see at least: Bielby, Abstract and Paragraphs [0001]-[0002]).  Bielby teaches a processing circuitry configured to receive from the autonomous vehicle a request for additional information; retrieve the requested additional information from a database; and output the requested additional information (see at least: Bielby, Paragraph [0049]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bielby in the invention of Jiang.  One would have been motivated to do so because it would have further improved safety and driving experience of the autonomous vehicle based on the driving style of a surrounding vehicle (see at least: Bielby, Paragraphs [0001], [0023]).

Regarding Claim 16:
Modified Jiang teaches the system of claim 15, wherein the request includes a license plate indicia (see at least: Bielby, Paragraph [0049]).

Regarding Claim 19:
Jiang discloses the system of claim 11, but does not appear explicit in that the processing circuitry is further configured to: 
acquire from a first vehicle data including at least one of a vehicle speed, a vehicle weight, a tire pressure status, and a maximum braking gravity; and 
output to a second vehicle the data, wherein the second vehicle is trailing the first vehicle.
Similar to Jiang, Bielby teaches an invention having vehicles, including an autonomous vehicle, in a network, and having the autonomous vehicle be controlled based on driving style(s) of another vehicle (see at least: Bielby, Abstract and Paragraphs [0001]-[0002]).  Bielby teaches a processing circuitry configured to acquire from a first vehicle data including at least one of a vehicle speed, a vehicle weight, a tire pressure status, and a maximum braking gravity (see at least: Bielby, Paragraphs [0031]-[0035]); and output to a second vehicle the data, wherein the second vehicle is trailing the first vehicle (see at least: Bielby, Paragraphs [0038], [0059], [0068]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bielby in the invention of Jiang.  One would have been motivated to do so because it would have further improved safety and driving experience of the autonomous vehicle based on the driving style of a surrounding vehicle (see at least: Bielby, Paragraphs [0001], [0023]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golov (US 2019/0382029 A1) teaches an invention similar to that claimed in the present application including at least: identifying, using processing circuitry, a trend for the autonomous vehicle based on autonomous vehicle profiles associated with one or more vehicles within a network; identifying optimal driving conditions for the autonomous vehicle based on the trend; and controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: Golov, Abstract, and Paragraphs [0033]-[0036], [0040]-[0041], [0047], [0062]-[0063]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669